Samuel L. Butt
Of Counsel

                                                           26 Broadway, New York, NY 10004
sbutt@schlamstone.com                                      Main: 212 344-5400 Fax: 212 344-7677
                                                           schlamstone.com
September 12, 2019


BY ECF
Hon. Steven Locke
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:      Better Mornings, LLC et ano. v. Joseph Nilsen et ano., Case No: 2:19-cv-
         03854

Dear Magistrate Judge Locke:

This firm represents Defendants Joseph Nilsen and Digital Checkmate, Inc.
(“Defendants”) in the above-captioned action. Without belaboring the issues, I believe it
is necessary to respond briefly to certain points in Plaintiffs’ counsel’s letter of yesterday
evening to the Court. (D.E. 16).

Plaintiffs rely on the standard for a stay of discovery under Fed. R. Civ. P. 26, rather than
for adjourning the deadline for a scheduling order under Fed. R. Civ. P. 16(b). In any
event, the case cited by Plaintiffs for the proposition that a motion to dismiss does not
constitute good cause for a stay of discovery actually held that such a stay pending a
motion to dismiss was proper. Telesca v. Long Island Housing Partnership, Inc., 2006 WL
1120636 (E.D.N.Y. Apr. 27, 2006) (granting motion to stay discovery during pendency of
motions to dismiss). For all the reasons set forth in Defendants’ pre-motion letter, (D.E.
14), Plaintiffs’ claims lack merit. As to Plaintiffs’ claim of prejudice, they make the
conclusory allegation that Defendants have continued to attack Plaintiffs’ products since
the filing of the Complaint, but fail to make any showing that such claimed attacks are
the work of Defendants. Plaintiffs appear to believe that an aggressive stance will
somehow mask the lack of merit to their claims.

Also, it is misleading for Plaintiffs’ counsel to argue that Defendants have sought to avoid
or ignore other deadlines. As set forth in our August 12, 2019, letter to this Court and
Judge Seybert, Mr. Nilsen was not properly served and the service of Digital Checkmate
through the New York Secretary of State was sent to an outdated address. As also set
forth in that letter, we promptly reached out to Plaintiffs’ counsel to work out a time to
respond, but Plaintiffs’ counsel refused even this reasonable request. (D.E. 11).
Plaintiffs then moved for default judgment, a motion that Judge Seybert summarily
Hon. Steven Locke
September 12, 2019
Page 2 of 2

denied in granting Defendants’ request for an extension of time to respond to the
Complaint. (Electronic Order dated August 13, 2019).

Accordingly, we respectfully submit that Defendants have made the necessary showing
to adjourn the deadline for the Rule 26(f) conference and issuance of a Scheduling
Order. We thank the Court for its attention to this matter.

Respectfully submitted,




Samuel L. Butt

Copies To (via ECF):
Lorenz Wolffers, Esq.
Berwin Cohen, Esq.
William Talbolt, Esq.
